                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION-DETROIT

In Re:
    Matthew P. Romstadt,                                   CHAPTER 13
                                                           CASE NO: 19-45232
       Debtor(s).                                          Hon. Phillip J. Shefferly
_________________________________/


                    NOTICE TO WITHDRAW DOCKET NUMBER 15 AND 21

TAKE NOTICE that debtor hereby withdraws his filing of Docket Numbers 15 and 21.

                                                Respectfully submitted,

Dated: 04/18/2019
                                                 /s/ William C. Babut
                                                William C. Babut (P41099)
                                                Babut Law Offices, P.L.L.C.
                                                700 Towner Street
                                                Ypsilanti, MI 48198
                                                734-485-7000
                                                wbabut@babutlaw.com




  19-45232-pjs      Doc 25    Filed 04/18/19     Entered 04/18/19 18:00:16         Page 1 of 1
